Citation Nr: 0005088	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied service 
connection for a right elbow disability, a right shoulder 
disability, a right ankle disability, a low back disability, 
a psychiatric disorder, and a bilateral knee disability; the 
veteran appealed all of the denials.  In May 1999, the Board 
remanded the case to the RO for an RO hearing.  A personal 
hearing was held before an RO hearing officer in July 1999.  
The case was subsequently returned to the Board.

The Board notes that in a July 1999 written statement, the 
veteran withdrew his appeal on the issue of entitlement to 
service connection for a bilateral knee disability.  
Accordingly, this issue is not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.204 (1999).

FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a right elbow 
disability, a right shoulder disability, a right ankle 
disability, a low back disability, and a psychiatric 
disorder.

CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a right elbow disability, a right 
shoulder disability, a right ankle disability, a low back 
disability, and a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1970 
to October 1972.  A review of his service medical records 
shows that on medical examination performed for induction 
purposes in June 1970, his upper extremities (with the 
exception of his left 5th finger), lower extremities, spine, 
and psychiatric system were all normal.

A November 1970 treatment note shows that the veteran 
presented with complaints of right elbow pain for the past 
two weeks; he reported that he bumped the elbow.  On 
examination, there was slight tenderness to palpation over 
the prominence of the olecranon and there was possible slight 
induration of the underlying tissues with no synovial fluid 
collection or remarkable swelling.  There was no epicondylar 
tenderness and there was full passive and active range of 
motion of the elbow with subjective pain on extension.  An X-
ray study was unremarkable except for some slight possible 
soft tissue thickening over the olecranon.  The diagnostic 
impression was mild olecranon bursitis, traumatic and/or 
minimal contusion.

A January 1971 treatment note shows that the veteran reported 
a one week history of low back pain with no history of 
injury.  On examination, there was bilateral tenderness of 
the low back, with some limitation of motion with pain; a 
course of muscle relaxants was prescribed.  About a week 
later, the veteran reported continued complaints of low back 
pain; an examination was within normal limits, including 
normal deep tendon reflexes and normal X-ray studies.  
Medication, exercise, and swimming were prescribed.  The next 
day, the veteran reported that he felt much better since 
performing exercises.  In late January 1971, the veteran 
reported that his ankle gave out occasionally.  On 
examination, there was no pathology, and the examiner 
indicated that the veteran had been advised to discontinue 
visits to sick bay for manufactured illnesses, and was 
returned to duty.  A May 1971 treatment note shows that the 
veteran complained of lumbosacral pain and ache; on 
examination, there was minimal paraspinal spasm.  The 
examiner prescribed valium, aspirin, heat, exercises, and use 
of a bedboard.

A May 1972 treatment note shows that the veteran complained 
of vomiting and diarrhea; the diagnostic impression was viral 
illness versus psychophysiological bowel reaction, versus 
rule out hiatal hernia.  A May 1972 treatment note indicates 
that the veteran's "stomach disorder" was improving, with 
no more diarrhea and only occasional dry heaves.  The 
examiner noted that the veteran had been charged with an 
unauthorized absence in the past two days.  A psychiatric 
consult was recommended.  A May 1972 consultation request 
notes that the veteran had poor performance in the Navy with 
an inability to adjust; the provisional diagnosis was 
questionable personality disorder.  A May 1972 treatment note 
shows that the veteran's stomach condition was much improved, 
and the veteran had been staying on a bland diet with 
frequent feeding.  The veteran's medications included Reopan, 
Donnatal, and Librium.

On psychiatric consultation in May 1972,  the examiner noted 
that the veteran had been a poor performer in his squadron 
and apparently had a tendency to provoke superiors and get 
into disciplinary difficulties.  On examination, the veteran 
was alert, oriented, and pleasant, with average intelligence.  
There was no thought disorder and the veteran was not 
depressed.  The examiner stated that the veteran had poor 
judgment on numerous occasions, and seemed anxious to "make 
it" in the Navy.  The diagnostic impression was immaturity - 
immature personality.  The examiner opined that the veteran 
was still "growing up" and said he expected the veteran to 
gradually improve.  He stated that if the veteran became a 
major problem to his command, an administrative separation 
should be considered.

A September 1972 treatment note shows that the veteran had 
soft tissue damage to the left elbow; an X-ray study was 
negative for fracture.  On medical examination performed for 
discharge purposes in October 1972, the veteran's upper 
extremities, lower extremities, spine, and psychiatric system 
were listed as normal.  Service medical records are negative 
for diagnoses of a chronic right elbow disability, a chronic 
right shoulder disability, a chronic right ankle disability, 
a chronic low back disability, or a chronic psychiatric 
disorder.

Private medical records dated from 1987 to 1991 from Irongate 
Family Practice Associates reflect treatment for a variety of 
conditions, including complaints of right elbow pain and left 
shoulder pain.  A May 1987 treatment note shows that the 
veteran complained of right elbow pain which had been 
intermittent for the past month, and reported that he had no 
previous injury to his elbow.  The diagnosis was tendonitis 
of the right elbow.  A subsequent May 1987 note reflects that 
the veteran telephoned the office and reported that his elbow 
was improved with rest and medication.  A November 1989 
treatment note shows that the veteran's present illnesses 
included gastritis and anxiety.  The examiner noted that the 
veteran had a history of a cyst of the right elbow.  On 
examination, the veteran's musculoskeletal system was listed 
as normal.  There are no subsequent medical records 
reflecting treatment for a right elbow condition or a 
psychiatric disorder, and the private medical records are 
negative for a right shoulder disability, a right ankle 
disability, or a low back disability. 

In September 1997 the veteran submitted claims for service 
connection for a right elbow disability, a right shoulder 
disability, a right ankle disability, a low back disability, 
and a psychiatric disorder.  He did not report any post-
service treatment for these conditions.

At a November 1997 VA examination, the veteran reported that 
he fell on his right elbow in 1971, and subsequently had 
occasional infrequent pain.  He reported pain and aching in 
the right elbow for the past three years since he banged it 
on a work truck.  He complained of intermittent pain and 
stiffness of the elbow, and said a doctor had diagnosed the 
condition as "tennis elbow."  He complained of right 
shoulder pain, and said he knew of no specific shoulder 
injury.  He said his shoulder pain might be related to a fall 
in which he injured his right elbow.  He stated that he 
started having right shoulder pain two years previously, and 
the pain began in the scapular region and radiated up into 
the joint.  With respect to his back, he said he fell on his 
tailbone at the time of his in-service elbow injury in 1971, 
and he had intermittent aching ever since.  He also reported 
pain in the lower thoracic area.  The examiner noted that 
there were no prior medical records associated with the 
veteran's file.  

On examination of the right shoulder, there was full range of 
motion, and no tenderness to palpation.  There was 
crepitation with palpation and a palpable popping.  On 
examination of the right elbow, there was tenderness to 
palpation over the medial aspect of the elbow over the 
epicondylar area.  There was full range of motion.  On 
examination of the ankles, there was full range of motion, 
and no tenderness to palpation.  There was tenderness over 
the medial aspect just superior to the ankle on the right.  
On examination of the back, there was normal alignment, and 
no tenderness of the spine with palpation.  There was mild 
paravertebral tenderness bilaterally with palpation in the 
lower thoracic lumbar area.  The pertinent diagnoses were low 
back pain, of questionable etiology, symptomatic, status post 
injury to the coccyx area with residual pain and a negative 
X-ray study; right shoulder pain, intermittently symptomatic, 
possible arthritis; and right elbow tendonitis, 
intermittently symptomatic.  A right ankle disability was not 
diagnosed.  X-ray studies were performed after the VA 
examination:  an X-ray study of the right elbow showed normal 
alignment with no evidence of fracture, dislocation, or 
arthritic changes; an X-ray study of the right shoulder 
showed normal alignment with no evidence of fracture, 
dislocation, or arthritic changes; and an X-ray study of the 
lumbosacral spine showed no significant abnormality.

At a November 1997 VA psychiatric examination, the veteran 
denied any previous hospitalization or outpatient treatment 
for any psychiatric or emotional condition.  He said he was 
once placed on "nerve medication" after the death of a 
relative.  He said he had been unable to work since 1994 due 
to pain in all of his joints.  He reported symptoms including 
being tense and irritable, an inability to be around large 
numbers of people, difficulty tolerating noise, and sleep 
impairment.  He said he had these symptoms for the past ten 
years, and stated that approximately 90 percent of his 
emotional difficulties were due to his inability to work and 
his financial difficulties.  He said he had not had alcohol 
for the past three and one-half months, but that prior to 
that he was a heavy drinker for the past four or five years. 
The examiner noted that there were no prior medical records 
associated with the veteran's file.  The Axis I diagnoses 
were adjustment disorder with anxiety, and alcohol abuse, 
early full remission.  The examiner opined that the 
adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.  The examiner noted 
that psychosocial stressors included lack of income and lack 
of employment, presumably due to chronic pain.

By a statement dated in February 1998, the veteran said he 
was attempting to obtain private medical records dating from 
soon after separation from service.

By a statement dated in February 1999, the veteran's 
representative asserted that the VA doctors who examined the 
veteran did not review his complete medical history, and 
suggested that such should be done.

In May 1999, the Board remanded the case to the RO for an RO 
hearing.

At a July 1999 RO hearing, the veteran testified that during 
service he fell down some stairs and injured his right elbow.  
He said that during service his right elbow "popped" and 
felt as if it were about to dislocate, and he had sharp pain.  
He stated that he was treated for the condition more than 
once or twice during service, and said an X-ray study of his 
right elbow was not performed during service.  He stated that 
after separation from service, he continued to have the same 
symptoms on a constant basis.  He said that at first he 
treated the condition by himself, with ointment or a heating 
pad, and he was later treated for this condition by a private 
physician, Dr. Toping, in 1975, who told him to put Ben Gay 
on his elbow.  He testified that Dr. Toping's medical records 
were unavailable.  He said he was treated by another 
physician, Dr. Evans, in 1986, who diagnosed tendonitis.  He 
stated that he had been treated for this condition by Dr. 
Wiggly for the past two years, and he was taking medication 
for it.  He said that the condition was currently diagnosed 
as tendonitis.  

With respect to his right shoulder, the veteran said that he 
injured it during service in the same accident in which he 
injured his right elbow, and he had symptoms ever since.  He 
said that he reported his shoulder symptoms at that time, and 
the medical corpsman told him it was not fractured or 
dislocated, and did not treat his shoulder.  He said he did 
not receive treatment for his right shoulder until 1997, and 
he was diagnosed with tendonitis, and given medication.  He 
stated that he injured his right ankle during service in the 
same accident in which his right elbow was injured.  He said 
he was treated for the ankle injury, and given an Ace 
bandage.  He stated that he sought treatment for his ankle 
condition 8 or 9 months later, and was told that his ankle 
was badly sprained.  He said he occasionally had problems 
with giving way of the ankle ever since then.  He denied 
receiving treatment for this condition within the first year 
after separation from service.  He stated that his low back 
was injured in the same incident in which he injured his 
right elbow, and he had back pain and difficulty bending ever 
since.  He said that during service he was treated for the 
back complaints but he was told that there was nothing wrong 
with his back.  He stated that he purchased a back brace for 
himself which he wore during service.  He said he was first 
treated for a back condition in 1997.  He testified that 
during service, his grandmother died and he became really 
"stressed out," and was treated two times by a 
psychiatrist.  He said he sometimes became uptight and 
nervous, and he had not sought treatment for this condition 
since separation from service. 

By a statement dated in January 2000, the veteran's 
representative asserted that the case should be remanded for 
another VA examination, with a review of the veteran's 
service medical records by the examiner.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The Board notes that a 
personality disorder is not a disability for VA compensation 
purposes, and provides no basis for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.

The veteran claims service connection for a right elbow 
disability, a right shoulder disability, a right ankle 
disability, a low back disability, and a psychiatric 
disorder, all of which he asserts were incurred during 
military service.   His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Service medical records from the veteran's 1970-1972 period 
of active duty are negative for complaints or treatment of a 
chronic right shoulder disability.  In November 1970, the 
veteran reported that he bumped his right elbow and was 
treated for complaints of right elbow pain; the diagnostic 
impression was mild olecranon bursitis, traumatic and/or 
minimal contusion.  The service medical records do not 
reflect that the veteran fell downstairs or that he injured 
his right shoulder, right ankle, or low back in such an 
incident.  In January 1971 the veteran was treated for low 
back pain of one week's duration with no history of injury; 
one week later the veteran reported that his back was much 
better.  In late January 1971, the veteran reported that his 
ankle gave out occasionally; on examination, there was no 
pathology.  In May 1971, the veteran complained of 
lumbosacral pain and ache; on examination, there was minimal 
paraspinal spasm.  A May 1972 consultation request notes that 
the veteran had poor performance in the Navy with an 
inability to adjust; the provisional diagnosis was 
questionable personality disorder.  On psychiatric 
consultation in May 1972; the diagnostic impression was 
immaturity - immature personality.  On separation medical 
examination in October 1972, the veteran's upper extremities, 
lower extremities, spine, and psychiatric system were listed 
as normal.  Service medical records are negative for a 
diagnosis of a chronic right elbow disability, right shoulder 
disability, right ankle disability, low back disability, or 
psychiatric disorder.  

The first post-service medical evidence of a right elbow 
disability is dated in May 1987, when the veteran was 
diagnosed with tendonitis of the right elbow.  The first 
post-service medical evidence of a psychiatric disorder is 
dated in November 1989, when he was diagnosed with anxiety.  
At a VA examination in November 1997, the examiner diagnosed 
low back pain, of questionable etiology, symptomatic, status 
post injury to the coccyx area with residual pain and a 
negative X-ray study, right shoulder pain, intermittently 
symptomatic, possible arthritis, and right elbow tendonitis, 
intermittently symptomatic.  (X-ray studies of the right 
shoulder, right elbow, and low back were negative for 
arthritis).  Post-service medical records are negative for 
diagnoses of chronic disabilities of the right shoulder, a 
right ankle, and low back.  The Board notes that although the 
1997 VA examiner diagnosed pain of the right shoulder and low 
back, chronic disabilities were not diagnosed.  Pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet.App. 
Dec. 29, 1999).

At a November 1997 VA psychiatric examination, the examiner 
diagnosed adjustment disorder with anxiety, and alcohol 
abuse, early full remission.  The examiner opined that the 
adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.

The veteran has asserted that he incurred a right elbow 
disability, a right shoulder disability, a right ankle 
disability, a low back disability, and a psychiatric disorder  
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his disabilities began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

The veteran has not presented medical evidence of a current 
right shoulder disability, a current right ankle disability, 
or a current low back disability, as required for well-
grounded claims.  Even if these conditions were currently 
shown, there is no medical evidence to link them to service, 
as required for well-grounded claims.  The veteran also has 
not submitted competent medical evidence of service linkage 
as to the current tendonitis of the right elbow and the 
current adjustment disorder with anxiety, as required for 
well grounded claims.  Without such competent medical 
evidence, all the claims for service connection are 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a right elbow disability, a right 
shoulder disability, a right ankle disability, a low back 
disability, and a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

